Case: 15-10619    Date Filed: 11/09/2015   Page: 1 of 5


                                                           [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 15-10619
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket Nos. 0:14-cv-62446-BB,
                               0:12-24619-JKO


In re: ALL AMERICAN TRAILER MANUFACTURERS, INC.,

                                                             Debtor.
––––––––––––––––––––––––––––––––––––––––––––––––––––––––––––––––––-

PRO FINISH, INC.,

                                                               Plaintiff-Appellant,

                                     versus

JOHN A. MOFFA,
assignee of the assignment Estate of
All American Trailer Manufacturers, Inc.,

                                                             Defendant-Appellee.

                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                              (November 9, 2015)
               Case: 15-10619     Date Filed: 11/09/2015     Page: 2 of 5


Before WILLIAM PRYOR, JULIE CARNES and FAY, Circuit Judges.

PER CURIAM:

      Pro Finish, Inc., appeals a judgment affirming an order that dismissed nunc

pro tunc to April 30, 2013, the petition of All American Trailer Manufacturers,

Inc., for bankruptcy. We directed the parties to file supplemental letter briefs

addressing whether Pro Finish suffered an injury that gave it standing to challenge

the nunc pro tunc order. After careful review, we answer that question in the

negative. We vacate the judgment affirming the nunc pro tunc order and remand

for the district court to dismiss for lack of subject matter jurisdiction.

                                 I. BACKGROUND

      On June 15, 2012, All American Trailer filed a petition for relief under

Chapter 11 of the Bankruptcy Code. 11 U.S.C. § 101 et seq. Pro Finish was the

largest creditor of All American Trailer, after having obtained a default judgment

against it in a Florida court for breach of contract and fraud.

      The United States Trustee moved to dismiss or convert the petition. See 11

U.S.C. § 1112(b). Pro Finish attended a hearing on the motion on April 30, 2013,

during which the Trustee and All American Trailer presented an agreement to

dismiss the bankruptcy case. The bankruptcy court ruled that it would issue a writ

of assistance and enter an order of dismissal. Later that day, an issue arose about

whether all creditors had received notice of the hearing.


                                            2
              Case: 15-10619     Date Filed: 11/09/2015    Page: 3 of 5


      On May 1, 2013, the bankruptcy court re-noticed the Trustee’s motion for a

second hearing. During the interim, the bankruptcy court determined that all

creditors had received notice. On May 2, 2013, Pro Finish recorded a judgment

lien on the assets of All American Trailer.

      On May 8, 2013, All American Trailer assigned its assets to John A. Moffa.

Moffa filed a petition for assignment, see Fla. Stat. § 727.104, and Pro Finish

objected. A Florida court dismissed Moffa’s petition. Pro Finish then terminated its

judgment lien against All American Trailer.

      On June 4, 2013, during the second hearing on the Trustee’s motion, the

bankruptcy court agreed to make its order of dismissal effective as of April 30,

2013. On June 11, 2013, the bankruptcy court filed an order of dismissal that failed

to mention an earlier effective date.

      On April 15, 2014, Moffa moved to correct the order of dismissal to reflect

that it was effective as of April 30, 2013. On September 2, 2014, the bankruptcy

court filed an order that dismissed nunc pro tunc to April 30, 2013, the petition of

All American Trailer for relief under Chapter 11. Pro Finish filed a motion for

reconsideration, which the bankruptcy court denied.

      Pro Finish appealed and argued that the bankruptcy court exceeded its

authority by issuing the nunc pro tunc order. The district court ruled that the

bankruptcy court did not abuse its discretion by entering a nunc pro tunc order to


                                          3
              Case: 15-10619     Date Filed: 11/09/2015    Page: 4 of 5


clarify that it had dismissed the petition for bankruptcy during its hearing on April

30, 2013.

                          II. STANDARD OF REVIEW

      “We review de novo questions concerning our subject matter jurisdiction,

including standing . . . .” Elend v. Basham, 471 F.3d 1199, 1204 (11th Cir. 2006).

                                 III. DISCUSSION

      The jurisdiction of federal courts is limited to actual cases and controversies.

U.S. Const. Art. 3 § 2. “The standing doctrine is an aspect of this case or

controversy requirement.” Cone Corp. v. Fla. Dep’t of Transp., 921 F.2d 1190,

1203 (11th Cir. 1991). To establish standing, an appellant must satisfy three

requirements: an injury in fact, causation, and redressability. Id. at 1203–04. “The

injury must be ‘real and immediate,’ not ‘conjectural’ or ‘hypothetical.’” Id. at

1204 (citing City of Los Angeles v. Lyons, 461 U.S. 95, 102, 103 S. Ct. 1660, 1665

(1983)).

      Pro Finish lacks standing to challenge the nunc pro tunc order. That order

implemented an earlier ruling to dismiss the petition for bankruptcy of All

American Trailer and did not affect the rights of Pro Finish as a creditor. When the

bankruptcy court issued the nunc pro tunc order, a Florida court already had

dismissed Moffa’s petition for assignment of the assets of All American Trailer.

We cannot speculate about what effect, if any, the nunc pro tunc order will have on


                                          4
               Case: 15-10619      Date Filed: 11/09/2015    Page: 5 of 5


Moffa’s enforcement of the assignment. See Bowen v. First Family Fin. Servs., 233

F.3d 1331, 1340 (11th Cir. 2000) (observing that “a ‘perhaps’ or ‘maybe’ chance

. . . [of an injury] is not enough to give . . . standing”). Pro Finish argues that it was

prejudiced because the nunc pro tunc order issued after Pro Finish had released its

judgment lien against All American Trailer, but any injury to the priority of Pro

Finish as a creditor is attributable to its actions, not to the nunc pro tunc order.

Because Pro Finish did not suffer any immediate, tangible harm that would give it

standing to challenge the nunc pro tunc order, see Cone Corp., 921 F.2d at 1204,

its appeal is not fit for adjudication.

                                  IV. CONCLUSION

       We VACATE the order affirming the nunc pro tunc order, and we

REMAND for the district court to dismiss for lack of subject matter jurisdiction.




                                            5